                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION

IN RE:         JOHN PERRY HODGES, JR.                         CASE NO.: 17-80246
                                                              CHAPTER 13

                       EX PARTE MOTION TO CONTINUE
                MOTION TO SUSPEND CHAPTER 13 PLAN PAYMENTS

       NOW INTO COURT, through undersigned counsel, comes JOHN PERRY HODGES, JR.

(hereinafter referred to as “Debtor”), who respectfully represents that:

                                          JURISDICTION

                                                 1.

       This Court has jurisdiction over the matters presented herein, which are core in nature,

pursuant to 28 U.S.C. §157(b)(2)(A), 28 U.S.C. §1334(a), and United States District Court, Western

District of Louisiana Local Rule 7.9.

                                         BACKGROUND

                                                 2.

       On March 10, 2017, Debtor filed a voluntary petition for relief under Title 11, Chapter 13

of the Bankruptcy Code.1

                                                 3.

       On August 25, 2020, Debtor filed a Motion to Suspend Chapter 13 Plan payments and a

Modified Chapter 13 Plan.

                                        RELIEF REQUESTED

                                                 4.

       Counsel for debtor needs additional time to provide the Chapter 13 Trustee’s office current
       1
      ECF No. 1, Chapter 13 Voluntary Petition, All Schedules, Statements and Disclosure of
Compensation for Attorney.




  17-80246 - #137 File 09/18/20 Enter 09/18/20 10:53:44 Main Document Pg 1 of 4
proof of income and amend Schedules I and J.

       WHEREFORE, JOHN PERRY HODGES, JR., respectfully moves this Court for an

Order continuing the Motion to Suspend Chapter 13 Plan Payments to October 15, 2020 at 10:00

a.m.



                                          McBride Law Firm


                                           /s/Rebecca A. McBride
                                          By: Thomas C. McBride, (#09210)
                                              Rebecca A. McBride (#38564)
                                              rebecca@tommcbridelaw.com
                                              Thomas C. McBride, LLC
                                              McBride Law Firm
                                              301 Jackson Street, Suite 101
                                              Alexandria, LA 71301
                                              Telephone (318) 445-8800
                                              Facsimile (318) 445-8066




 17-80246 - #137 File 09/18/20 Enter 09/18/20 10:53:44 Main Document Pg 2 of 4
                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

IN RE:        JOHN PERRY HODGES, JR.                       CASE NO.: 17-80246
                                                           CHAPTER 13

                                CERTIFICATE OF SERVICE

        I DO HEREBY CERTIFY that a true and correct copy of the above and Foregoing ex Parte
Motion to Continue Motion to Suspend Chapter 13 Plan Payments will be served on the all creditors
on the mailing matrix by utilizing the services of BK Attorney Services, LLC d/b/a
certifcateofservice.com, an approved Bankruptcy Notice Provider authorized by the U.S. Courts
Administrative Office, pursuant to Fed.R.Bankr.P.9001(9) and 2002(g)(4).

       **The following entities were served by electronic transmission only:

       Jon C. Thornburg                             Jason R. Smith
       ch13alex@ch13alex.com                        jasonsmith@creditorlawyers.com

       Office of U. S. Trustee                      Richard Rozanski
       USTPRegion05.SH.ECF@usdoj.gov                richard@wheelis-rozanski.com

                                                    John Griffin Loftin
                                                    friendlybk@bellsouth.net



       Alexandria, Louisiana this 18th day of September, 2020.




                                                    /s/Joie Johnson




  17-80246 - #137 File 09/18/20 Enter 09/18/20 10:53:44 Main Document Pg 3 of 4
                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

IN RE:        JOHN PERRY HODGES, JR.                       CASE NO.: 17-80246
                                                           CHAPTER 13


                                      CERTIFICATION

       I, Rebecca A. McBride, aver that my staff has communicated electronically with counsel for
the Chapter 13 Trustee and they have no opposition to the requested continuance.




                                                    /s/Rebecca A. McBride
                                                    Rebecca A. McBride




  17-80246 - #137 File 09/18/20 Enter 09/18/20 10:53:44 Main Document Pg 4 of 4
